Exhibit 10.2

November 16, 2007

Dear Ed,

I am pleased to offer you the position of Executive Vice President and Chief
Medical Officer for Novacea effective on a mutually agreed date, and reporting
to John P. Walker, CEO. As we are a dynamic organization, you may also be
involved in other matters to which you can lend your expertise.

Your base compensation will be $14,583.33 per pay period (semi-monthly) which
equates to $350,000.00 annualized. Your annual bonus opportunity will be up to
35% of your earned base compensation based upon company performance and
individual performance objectives to be agreed upon mutually. Subject to the
approval of the Board of Directors, you will be issued an option to purchase
400,000 shares of the Common Stock of the Company with vesting over four years:
25% at the end of 12 months, and then monthly thereafter. A copy of the
Incentive Stock Option Agreement and the Company’s standard form of Optionee
Restriction Agreement will be provided after approval by the Board.

Effective with your hire date, you will be eligible to earn twenty-one (21) Paid
Time Off or PTO days, accruing every pay period and subject to a maximum balance
of 37 days, as well as all company paid holidays. We are enclosing a copy of the
2007 Your Benefits overview. Please note that fringe benefits established by the
Company, which currently include medical, dental, vision, life/AD&D and
disability benefits, start on the first of the month following your date of
hire. Eligibility for the 401(k) plan starts the first day of the following
quarter after completing 30 days of employment. You should confirm the end date
of health coverage from your prior employer by providing us your Certificate of
Health Coverage.

Novacea will reimburse you for all reasonable and necessary out-of-pocket
expenses incurred by you in connection with services rendered on behalf of
Novacea, subject to you providing appropriate substantiation in accordance with
Company policy.

Under immigration law, we are required to verify each new employee’s identity
and legal authority to work in the United States. Accordingly, please be
prepared to furnish appropriate documents satisfying those requirements no later
than 72 hours of your start date. This offer of employment is conditioned upon
satisfactory documentation.



--------------------------------------------------------------------------------

This letter, the attached Patent, Copyright and Non-Disclosure Agreement, and
such other agreements as set forth in the Employee Handbook, constitute all
agreements with respect to your employment. However, Novacea may, in its sole
discretion, adjust the compensation and benefits paid to you and its other
employees.

Your employment is at will, which means that either you or the Company may
terminate your employment at any time, with or without cause for any reason or
no reason whatsoever.

Edward, we look forward to your significant contributions in this critical role,
as we move forward revolutionizing the way we treat cancer, along with the
opportunity to create a successful “world class” development and
commercialization organization. If you accept this offer, please sign and return
a copy to me with the above referenced attachments.

Sincerely,

/s/ Edward C. Albini

Edward C. Albini

Vice President and Chief Financial Officer

Attachment:

Patent, Copyright and Non-Disclosure Agreement

 

Accepted:  

/s/ Edward F. Schnipper, MD

    Date:  

Nov. 26, 2007

  Edward F. Schnipper, MD      